The appellant was convicted of burglary, and his punishment assessed at four years in the penitentiary. This is an appeal from a plea of guilty.
There are no exceptions or objections to the court's charge. There is in the record only one bill of exception which complains of certain argument made by the District Attorney, which we will not set out because the bill cannot be considered. From a close examination of the entire record, we find that no objection was made to the argument and no exception taken thereto, and no request for instructions to disregard it was presented to the court. This identical question was passed on by this court in the case of Hicks v. State, 93 Tex.Crim. Rep., 261 S.W. 579, from which we quote as follows:
"It appears from the record that the first information the trial judge had that any complaint was made to the argument was when it was presented in the motion for new trial. It was then too late to complain of a matter which, if it occurred, had passed beyond the power of the court to correct. We do not discuss the matter further than to refer to the following cases, all of which discountenance the consideration of objection to argument where presented in like manner as here appears. Weige v. State, 81 Tex.Crim. Rep., 196 S.W. 524; Spears v. State, 91 Tex.Crim. Rep., 237 S.W. 270; Simmons v. State, 93 Tex.Crim. Rep., 248 S.W. 392; Harris v. State, 93 Tex.Crim. Rep., 249 S.W. 485."
The record in the instant case discloses that the objection to the argument complained of in the bill was first raised in appellant's motion for a new trial. For the reasons set out above, the learned trial judge committed no error in overruling appellant's motion for new trial.
This being the only question in the record for our consideration, and the facts being sufficient to support the verdict, we are of the opinion that the judgment of the trial court ought to be affirmed, and it is accordingly so ordered.
Affirmed. *Page 19 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.